Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 09, 2022

The Court of Appeals hereby passes the following order:

A22A1446. MICHAEL CHARLES WARD v. THE STATE.

      A jury convicted Michael Charles Ward of possession of tools in the
commission of a crime and he was sentenced in August 2009 to five years probation.
In September 2021, Ward filed a motion for an out-of-time appeal, which the trial
court denied on December 20, 2021. On January 28, 2022, Ward filed a motion for
reconsideration, which the court denied on February 15, 2022. On March 17, 2022,
Ward filed a notice of appeal seeking review of the February 15 order. We, however,
lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon an appellate court.” Perlman
v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation omitted).
Further, the filing of a motion for reconsideration does not extend the time for filing
a notice of appeal, and the denial of a motion for reconsideration is not itself a
directly appealable judgment. See State v. White, 282 Ga. 859, 860 (1) (655 SE2d
575) (2008); Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000). Ward
filed his notice of appeal 87 days after the December 20, 2021 order denying his
motion for an out-of-time appeal. Thus, the notice is untimely as to that order.1 And
Ward’s notice of appeal is invalid as to the February 15 order denying his motion for


      1
        We also note that the Georgia Supreme Court recently determined that a trial
court lacks authority to grant an out-of-time appeal. Cook v. State, ___ Ga. ___ (5)
(870 SE2d 758, 782-783) (2022).
reconsideration. Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  06/09/2022
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                , Clerk.